This is an appeal from the determination of a deficiency in income tax for the year 1919, in the amount of $1,183.86. The taxpayer claims a loss from the operation of a farm, which the Commissioner disallowed on the ground that the farm was not operated for profit.
FINDINGS OP FACT.
The taxpayer is an individual residing and having his principal place of business in New York City.
During the year here in question, and for many years prior thereto, the taxpayer was the owner of a farm situated at Pleasant-ville, N. Y., consisting of approximately 135 acres, part of which was under cultNation and the improvements on which consisted of a farmhouse of 13 or 14 rooms, a smaller tenant’s house, and a small manager’s residence. During the year 1919 the farm was operated at a loss of $2,311.76. In the audit of the taxpayer’s return the Commissioner denied him a deduction on account of this loss. No other competent evidence was submitted.
DECISION.
The determination of the Commissioner is approved.